UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4649


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMIEN TRAVIS BODDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:14-cr-00528-GJH-1)


Submitted:   March 6, 2017                 Decided:   March 14, 2017


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Dana R. Cormier, DANA R. CORMIER, P.L.C., Staunton, Virginia,
for Appellant.   Michael Thomas Packard, Assistant United States
Attorney, Erin Baxter Pulice, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland; Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In accordance with a written plea agreement, Damien Travis

Boddy pled guilty to possession of a firearm not registered to

him in the National Firearms Registration and Transfer Record,

26 U.S.C. § 5861(d) (2012) (Count One), and transportation of

explosive     materials     with    the       intent    to   kill,     injure,    or

intimidate,     18   U.S.C.     § 844(d)      (2012)    (Count    Two).      In   the

negotiated plea agreement, the parties stipulated, in accordance

with Fed. R. Crim. P. 11(c)(1)(C), that a sentence of 120-240

months   was    appropriate.         After       reviewing       the   presentence

investigation report, the district court accepted the plea and

sentenced   Boddy     to   24   months     on   Count    One     and   120   months,

consecutive, on Count Two.

     Boddy appeals.        His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (19676), raising two issues

but concluding that there are no meritorious issues for appeal.

Boddy was advised of his right to file a pro se supplemental

brief but has not filed such a brief.                   We affirm in part and

dismiss in part.

     With respect to the convictions, our review of the Fed. R.

Crim. P. 11 hearing transcript confirms that the district court

fully complied with the Rule.             Further, Boddy’s guilty plea was

knowingly      and   voluntarily      entered          and   supported       by    an

independent basis in fact.         We therefore affirm his convictions.

                                          2
     We hold that we lack jurisdiction to review the sentence.

As the Tenth Circuit has explained, 18 U.S.C. § 3742(c) (2012)

limits the circumstances under which a defendant may appeal a

sentence to which he stipulated pursuant to Rule 11(c)(1)(C).

United States v. Calderon, 428 F.3d 928, 932 (10th Cir. 2005).

None of those circumstances are present in Boddy’s case.                           His

sentence was less than the statutory maximums, see 18 U.S.C.

§ 844(d), 26 U.S.C. § 5671 (2012), and fell within the range set

forth in the plea agreement.                Moreover, the sentence was not

imposed     as    a   result     of    an       incorrect    application     of    the

sentencing       Guidelines     because     it     was   based   on   the    parties’

agreement    --    not   on    the    district     court’s    calculation     of   the

Guidelines.       See United States v. Brown, 653 F.3d 337, 339-40

(4th Cir. 2011); United States v. Cieslowski, 410 F.3d 353, 364

(7th Cir. 2005).          Accordingly, review of Boddy’s sentence is

precluded, and we dismiss this portion of the appeal.

     Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                      Accordingly, we

affirm in part and dismiss in part. This court requires that

counsel inform Boddy, in writing, of the right to petition the

Supreme Court of the United States for further review.                      If Boddy

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                       Counsel’s

                                            3
motion must state that a copy thereof was served on Boddy.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      4